 



Exhibit 10.4
FOURTH AMENDMENT
TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
May 13, 2005, effective January 29, 2005, is made by and among Too, Inc., a
Delaware corporation (the “Borrower”), each of the Guarantors (as defined in the
Credit Agreement defined below), the Lenders (as defined in the Credit Agreement
defined below), National City Bank, in its capacity as sole lead arranger and
administrative agent for the Lenders under the Credit Agreement (the “Agent”),
Fifth Third Bank, as co-syndication agent, LaSalle Bank National Association, as
co-syndication agent, Bank of America, N.A., as co-documentation agent, and The
Huntington National Bank, as co-documentation agent.
BACKGROUND
     The parties hereto are parties to that Credit Agreement, dated as of
April 29, 2003 (as amended to the date hereof, the “Credit Agreement”), and
desire to amend various terms thereof as set forth herein.
OPERATIVE PROVISIONS
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth and incorporating the above-defined terms
herein and intending to be legally bound hereby, the parties hereto hereby agree
as follows:
1. Defined Terms; References. Terms not otherwise defined in this Amendment
shall have the respective meanings ascribed to them in the Credit Agreement.
Each reference to “hereof,” “hereunder,” “herein,” and similar references
contained in the Credit Agreement, and each reference to “this Agreement” and
similar references contained in the Credit Agreement, shall refer to the Credit
Agreement as and to the extent amended hereby.
2. Amendment of Credit Agreement.
     (a) Definitions. Effective as of the date hereof, the definition of “Cash
Equivalent” is hereby inserted in alphabetical order at Section 1.01 of the
Credit Agreement as follows:
     Cash Equivalent shall mean :
     (i) securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof;
     (ii) certificates of deposit and time deposits with maturities of 18 months
or less from the date of acquisition and overnight bank deposits of any Lender
or of any commercial bank having capital and surplus in excess of $500,000,000;
     (iii) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (ii) of this definition with respect to
securities issued or fully guaranteed or insured by the United States
Government;

 



--------------------------------------------------------------------------------



 



     (iv) commercial paper of a domestic issuer rated at least A-2 by Standard &
Poor’s or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of Standard & Poor’s and Moody’s cease
publishing ratings of investments;
     (v) securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s;
     (vi) securities with maturities of 18 months or less from the date of
acquisition backed by standby letters of credit issued by any Bank or any
commercial bank satisfying the requirements of clause (ii) of this definition;
     (vii) corporate obligations such as notes, bonds, loan participation
certificates, master notes, and variable rate demand notes rated at least A by
Standard & Poor’s or A2 by Moody’s;
     (viii) asset backed and mortgage backed securities and collateralized
mortgage obligations rated AAA by Standard & Poor’s or Aaa by Moody’s;
     (ix) money market auction rate preferred securities and auction rate notes
with auctions scheduled no less frequently than every 49 days; and
     (x) shares of money market mutual or similar funds which invest principally
in assets satisfying the requirements of clauses (i) through (ix) of this
definition.
     (b) Dividends and Restricted Payments. Effective as of the date hereof,
Section 7.02(i) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     (i) Dividends and Restricted Payments. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, make or pay, or agree to become
or remain liable to make or pay, any dividend or other distribution of any
nature (whether in cash, property, securities or otherwise) on account of or in
respect of its shares of capital stock, partnership interests or limited
liability company interests or on account of the purchase, redemption,
retirement or acquisition of its shares of capital stock (or warrants, options
or rights therefor), partnership interests or limited liability company
interests, except
     (i) dividends or other distributions payable to another Loan Party,
     (ii) dividends on or redemptions or repurchases of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests the aggregate amount of which does not
exceed in any fiscal year of Borrower fifty percent (50%) of the reported fiscal

2



--------------------------------------------------------------------------------



 



year consolidated net earnings of Borrower and its Subsidiaries for such fiscal
year ; provided, however, that the Loan Parties shall be permitted to make
dividends on and redemptions or repurchases of its shares of capital stock (or
warrants, options or rights therefor), partnership interests or limited
liability company interests in an unlimited amount if for at least ninety
(90) days prior to each such dividend, redemption, and repurchase, and after
giving effect thereto, (A) Borrower shall have at least $75,000,000 of
unencumbered cash or Cash Equivalent showing on its consolidated balance sheet,
and (B) no Revolving Facility Usage (other than by way of Letters of Credit
utilized in the ordinary course of the business of the Loan Parties) shall have
occurred.
3. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants to the Lenders, after giving effect to this Amendment, as follows:
     (a) Authorization. The execution and delivery by the Loan Parties of this
Amendment, the consummation by the Loan Parties of the transactions contemplated
by the Credit Agreement as amended hereby, and the performance by each Loan
Party of its respective obligations under the Credit Agreement as amended hereby
have been duly authorized by all necessary corporate or similar applicable
proceedings on the part of each Loan Party. On the date of each Loan Party’s
execution hereof, there are no set-offs, claims, defenses, counterclaims, causes
of action, or deductions of any nature against any of the Obligations;
     (b) Valid and Binding. This Amendment has been duly and validly executed
and delivered by each Loan Party and constitutes, and the Credit Agreement as
amended hereby constitutes, the legal, valid and binding obligations of each
Loan Party enforceable in accordance with the terms hereof and thereof, except
as the enforceability of this Amendment or the Credit Agreement as amended
hereby may be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies;
     (c) No Conflicts. Neither the execution and delivery of this Amendment nor
the consummation of the transactions contemplated by this Amendment or by the
Credit Agreement as amended hereby nor compliance with the terms and provisions
of this Amendment or of the Credit Agreement as amended hereby, by any of the
Loan Parties, will (a) violate any Law, (b) conflict with or result in a breach
of or a default under the articles or certificate of incorporation or bylaws or
similar organizational documents of any Loan Party or any material agreement or
instrument to which any Loan Party is a party or by which any Loan Party or any
of their respective properties (now owned or hereafter acquired) may be subject
or bound, (c) require any consent or approval of any Person or require a
mandatory prepayment or any other payment under the terms of any material
agreement or instrument to which any Loan Party is a party or by which any Loan
Party or any of their respective properties (now owned or hereafter acquired)
may be subject or bound, (d) result in the creation or imposition of any Lien
upon any property (now owned or hereafter acquired) of any Loan Party, or
(e) require any authorization, consent, approval, license, permit, exemption or
other action by, or any registration, qualification, designation, declaration or
filing with, any Official Body; and
     (d) No Defaults. After giving effect to the amendments made herein: (i) no
Event of Default under and as defined in the Credit Agreement has occurred and
is continuing, and (ii) the representations and warranties of each of Borrower
and the other Loan Parties contained in the Credit Agreement and the

3



--------------------------------------------------------------------------------



 



other Loan Documents are true and correct on and as of the date hereof with the
same force and effect as though made on such date, except to the extent that any
such representation or warranty expressly relates solely to a previous date.
4. Effectiveness of Amendment.
     (a) This Amendment shall become effective as of January 29, 2005, upon
receipt by the Agent, from each of the Loan Parties and from the Required
Lenders, of a counterpart hereof signed by such party or facsimile or other
written confirmation (in form satisfactory to Agent) that such party has signed
a counterpart hereof.
     (b) Upon the effectiveness hereof, the Credit Agreement shall be amended
hereby in accordance with the terms hereof, and this Amendment and the Credit
Agreement shall hereafter be one agreement and any reference to the Credit
Agreement in any document, instrument, or agreement shall hereafter mean and
include the Credit Agreement as amended hereby. In the event of irreconcilable
inconsistency between the terms or provisions hereof and the terms or provisions
of the Credit Agreement, the terms and provisions hereof shall control. Except
as specifically amended by the provisions hereof, the Credit Agreement and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed by the parties hereto. Each Lender, by its execution
hereof, hereby consents to this Amendment pursuant to the Credit Agreement.
5. Joinder of Guarantors. Each of the Guarantors hereby joins in this Amendment
to evidence its consent hereto, and each Guarantor hereby reaffirms its
obligations set forth in the Credit Agreement, as hereby amended, and in each
Guaranty Agreement and each other Loan Document given by it in connection
therewith..
6. Governing Law. This Amendment shall be deemed to be a contract under the laws
of the State of Ohio and for all purposes shall be governed by and construed and
enforced in accordance with the internal laws of the State of Ohio without
regard to its conflict of laws principles.
7. Counterparts; Telecopy. This Amendment may be signed in any number of
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of executed
signature pages by facsimile or other electronic transmission will constitute
effective and binding execution and delivery.
[SIGNATURE PAGES FOLLOW]

4



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 8 TO FOURTH AMENDMENT]
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed and delivered as of the day
and year first above written.

             
 
                BORROWER:    
 
           
 
    TOO, INC.    
 
           
 
    By: /s/ Michael W. Rayden    
 
           
 
      Name: Michael W. Rayden
Title:   Chairman, President and CEO    
 
                GUARANTORS:    
 
           
 
    AMERICAN FACTORING, INC.    
 
           
 
    By: /s/ William E. May    
 
           
 
      Name: William E. May
Title:   President    
 
           
 
    FLORET, LLC    
 
           
 
    By: /s/ Vanessa McCullen    
 
           
 
      Name: Vanessa McCullen
Title:  President    
 
           
 
    JUSTICE STORES, LLC    
 
           
 
    By: /s/ Michael W. Rayden    
 
           
 
      Name: Michael W. Rayden
Title:   Chief Executive Officer    
 
           
 
    LT HOLDING, INC.    
 
           
 
    By: /s/ Ronald Robinson    
 
           
 
      Name: Ronald Robinson
Title:   President and CEO    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 8 TO FOURTH AMENDMENT]

         
 
       
 
LT IMPORT CORP.    
 
       
 
By: /s/ Willie Henderson    
 
       
 
  Name: Willie Henderson
Title: President and CEO    
 
       
 
  LIMITED TOO CATALOG PRODUCTION, INC.    
 
       
 
By: /s/ Edward Woods    
 
       
 
  Name: Edward Woods
Title: President and CEO    
 
       
 
  LIMITED TOO CREATIVE DESIGN, INC.    
 
       
 
By: /s/ Kevin R. Schockling    
 
       
 
  Name: Kevin R. Schockling
Title: Secretary    
 
       
 
  LIMITED TOO DIRECT, LLC    
 
       
 
By: /s/ Kevin R. Schockling    
 
       
 
  Name: Kevin R. Schockling
Title: Secretary    
 
       
 
  LIMITED TOO PURCHASING, INC.    
 
       
 
By: /s/ Kevin R. Schockling    
 
       
 
  Name: Kevin R. Schockling
Title: Secretary    
 
       
 
  LIMITED TOO STORE PLANNING, INC.    
 
       
 
By: /s/ Kevin R. Schockling    
 
       
 
  Name: Kevin R. Schockling
Title: Secretary    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 8 TO FOURTH AMENDMENT]

         
 
       
 
MISH MASH, LLC    
 
       
 
By: /s/ Michael W. Rayden    
 
       
 
  Name: Michael W. Rayden
Title: President and CEO    
 
       
 
TOO GC, LLC    
 
       
 
By: /s/ William E. May    
 
       
 
  Name: William E. May
Title: President, Treasurer and Secretary      
 
TOO BRANDS, INC.    
 
       
 
By: /s/ Michael W. Rayden    
 
       
 
  Name: Michael W. Rayden
Title: President and CEO    
 
       
 
TOO BRANDS INVESTMENT, LLC    
 
       
 
By: /s/ William E. May    
 
       
 
  Name: William E. May
Title: President, CEO and Treasurer    
 
       
 
TOO IMPORT, LLP    
 
       
 
By: /s/ Willie Henderson    
 
       
 
  Name: Willie Henderson
Title: President and CEO    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 8 TO FOURTH AMENDMENT]

         
 
       
 
NATIONAL CITY BANK, individually and as
Agent    
 
       
 
By: /s/ Ralph A. Kaparos    
 
       
 
  Name: Ralph A. Kaparos
Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 8 TO FOURTH AMENDMENT]

         
 
       
 
FIFTH THIRD BANK    
 
       
 
By: /s/ Christopher D. Jones    
 
       
 
  Name: Christopher D. Jones
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 8 TO FOURTH AMENDMENT]

         
 
       
 
LASALLE BANK NATIONAL ASSOCIATION    
 
       
 
By: /s/ Warren F. Weber    
 
       
 
  Name: Warren F. Weber
Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 7 OF 8 TO FOURTH AMENDMENT]

         
 
       
 
BANK OF AMERICA, N.A.    
 
       
 
By: /s/ Peter Foley    
 
       
 
  Name: Peter Foley
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 8 OF 8 TO THIRD AMENDMENT]

         
 
       
 
THE HUNTINGTON NATIONAL BANK    
 
       
 
By: /s/ John M. Luehmann    
 
       
 
  Name: John M. Luehmann
Title: Vice President    

 